Citation Nr: 9927837	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-13 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	O. Ronald McGee, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1986. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in September 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In March 1998, the Board remanded this case to the RO for 
further development of the evidence and to readjudicate the 
veteran's claim under revised criteria for rating respiratory 
disorders.  That development has been completed and the case 
has been returned to the Board for final review. 


FINDING OF FACT

The veteran's service-connected bronchial asthma is primarily 
manifested by: FEV-1 between 116 and 127 percent of predicted 
value, and FEV-1/FVC between 71 and 80 percent; the veteran 
uses inhalational anti-inflammatory medication daily and has 
moderate asthmatic attacks with not more than moderate 
dyspnea on exertion between attacks. 


CONCLUSION OF LAW

A rating in excess of 30 percent for bronchial asthma is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Code 6202 (1998); 38 C.F.R. § 4.97, 
Diagnostic Code 6202 (1996).  




REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision of September 1990, the veteran was 
granted service connection for bronchial asthma and was 
assigned a noncompensable (0 percent) rating.  The veteran 
sought an increase in his assigned rating, and by a rating 
decision of December 1991 was assigned a 30 percent rating, 
which became effective from July 1990.  In July 1995, the 
veteran claimed that his asthma had become much worse, and 
sought an increased rating. 

The Board notes that, during the pendency of the veteran's 
claim for increased compensation for bronchial asthma, by 
regulatory amendment effective October 7, 1996, substantive 
changes were made to the schedular criteria for rating 
respiratory disorders, as set forth in 38 C.F.R. §§ 4.96-
4.97.  See 61 Fed. Reg. 46720-46731 (1996).  Generally, when 
a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, in Rhodan v. West, 12 
Vet. App. 55 (1998), the United States Court of Appeals for 
Veterans Claims (Court) noted that, where compensation is 
awarded or increased "'pursuant to any Act or administrative 
issue, the effective date of such an award or increase . . . 
shall not be earlier than the effective date of the Act or 
administrative issue.'"  Id. at 57.  See 38 U.S.C.A. 
§ 5110(g) (West 1991).  As such, the Court found that this 
rule prevents the application of a later, liberalizing law to 
a claim prior to the effective date of the liberalizing law. 

Under 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996), a 30 
percent rating was assignable for bronchial asthma when the 
disability was moderate, evidenced by asthmatic attacks 
rather frequent (separated by only 10 to 14 day intervals) 
with moderate dyspnea on exertion between attacks.  A 60 
percent rating was appropriate for bronchial asthma where the 
degree of disability was severe, evidenced by frequent 
attacks of asthma (one or more attacks weekly), with marked 
dyspnea on exertion between attacks with only temporary 
relief by medication, and more than light manual labor was 
precluded. 

Under the new criteria of 38 C.F.R. § 4.97, Diagnostic Code 
6602 (1998), a 30 percent rating for bronchial asthma is 
warranted for: FEV-1 (from pulmonary function testing) of 56 
to 70 percent of predicted value; or FEV-1/FVC of 56 to 70 
percent; or when daily inhalational or oral bronchodilator 
therapy is required; or when inhalational anti-inflammatory 
medication is required.  A 60 percent rating is warranted 
for: FEV-1 of 40 to 55 percent of predicted value; or FEV-
1/FVC of 40 to 55 percent; or at least monthly visits to a 
physician for required care of exacerbations; or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids are required.  A Note provides 
that, in the absence of clinical findings of asthma at the 
time of the examination, a verified history of asthmatic 
attacks must be of record.  

In this case, the Board observes that the veteran's July 1998 
VA pulmonary function testing revealed a pre-bronchodilator 
FEV-1 of 103 percent of predicted value and a post-
bronchodilator FEV-1 of 127 percent of predicted value, and 
actual FEV-1/FVC of 80 percent.  Outpatient treatment records 
reflect that in January 1998 FEV-1 was 116 percent of 
predicted value, and FEV-1/FVC was 71 percent.  

With regard to visits to a physician, the record confirms 
that in 1995 the veteran was treated for three asthmatic 
flare-ups, and was since treated in December 1997.  He was 
seen by VA in January 1998, when his asthma was noted to be 
stable.  In July 1998, the veteran reported that the last 
time he went to an emergency room for his bronchial asthma 
was in 1993.  The examiner noted that the veteran's asthma 
was stable.  The veteran uses an inhaler and Proventil 
nebulizer.  The VA examiner in July 1998 noted that the 
veteran's attacks had improved due to his medical regimen. 

Based on this evidence, the Board finds that a rating in 
excess of 30 percent is not warranted under the revised 
rating criteria for rating respiratory disorders.  38 C.F.R. 
§ 4.97 (1998).  A 30 percent rating accounts for the 
veteran's daily use of inhalational anti-inflammatory 
medication.  The evidence does not demonstrate that the 
veteran's service-connected bronchial asthma is productive 
of: FEV-1 of 40 to 55 percent of predicted value; or FEV-
1/FVC of 40 to 55 percent; at least monthly visits to a 
physician for required care of exacerbations; or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids (the criteria for a 60 percent 
rating under the revised version of Diagnostic Code 6602).  

With regard to the rating criteria in effect prior to October 
7, 1996, the evidence shows that from July 1994 through July 
1995 the veteran was seen on several occasions for asthma 
attacks.  A VA examination in July 1995 noted the veteran's 
subjective complaints of increasing severity of his asthma, 
and resulted in the diagnosis of moderately severe asthma.  
Spirometry testing in August 1995 was consistent with a very 
mild defect.  

At a hearing before the undersigned member of the Board in 
September 1997, the veteran testified that his asthma had 
become progressively worse since his last VA rating 
examination and PFT of record in July and August 1995; he 
would experience 3 to 4 attacks daily, and as many as 12 
attacks on a particularly bad day.  He testified that his 
physical activity was severely limited because any exertion 
would induce an asthma attack; he had not been hospitalized 
within the past year but had sought outpatient treatment on 
several occasions.  The veteran's wife's testified that the 
veteran had asthmatic attacks several times a day.

Notwithstanding the veteran's and his wife's testimony 
regarding frequency of attacks, which he entered at the 
September 1997 Board hearing on appeal, his testimony is not 
corroborated by the clinical evidence of record, especially 
the more recent histories and clinical findings.  At the 
hearing, the veteran reported that he had been suffering from 
daily asthma "attacks" for the previous couple of years.  
However, the evidence reflects that in July 1995, when the 
veteran first claimed that his service-connected bronchial 
asthma had increased, he reported on a VA examination  that 
he got acute bronchitis about every six months.  In January 
1998, the VA examiner noted that the veteran's asthma was 
stable.  In July 1998, the veteran reported to the VA 
examiner that, with medication, he had significantly reduced 
his attacks or at least the duration of the attacks.  At the 
July 1998 examination, the veteran also reported that, with 
his medication, he would be able to run about one quarter of 
a mile before he would have to stop due to shortness of 
breath and wheezing.  The VA examiner indicated that over the 
previous several years the attacks had actually improved due 
to the veteran's medical regimen.  Moreover, quite 
understandably because the veteran is a layman, his testimony 
itself calls into question what he is describing as an 
asthmatic "attack."  At the hearing, the veteran admitted 
that he had "grown so accustomed" to asthmatic attacks that 
most of the time someone else told him he was having one.  

Since the evidence does not reflect severe bronchial asthma, 
evidenced by frequent attacks of asthma of one or more 
attacks weekly, or marked dyspnea on exertion between attacks 
with only temporary relief by medication, with more than 
light manual labor precluded (the criteria for a 60 percent 
rating under the prior version of Diagnostic Code 6600), the 
Board finds that the preponderance of the evidence is against 
an increased rating under the rating criteria in effect prior 
to October 7, 1996.  38 C.F.R. § 4.97 (1996). 

 
ORDER

A rating in excess of 30 percent for bronchial asthma is 
denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

